Citation Nr: 1412694	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-37 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether the discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.

2.  Entitlement to reinstatement of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from November 1986 to April 1989, from March 25, 1991, to March 29, 1991, and from October 21, 2000, to October 22, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision of the VA Regional Office (RO) in Denver, Colorado.  

In August 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In view of the favorable decision in the matter of whether the discontinuance of vocational rehabilitation benefits was proper, the issue of entitlement to reinstatement of vocational benefits under the provisions of Chapter 31, Title 38, United States Code has also been raised.  This issue will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The Veteran did not maintain satisfactory cooperation by failing to maintain contact with his rehabilitation counselor and failing to attend scheduled appointments to continue the evaluation and planning process concerning vocational exploration.  

2.  VA made reasonable efforts to assist the Veteran in rectifying his unsatisfactory cooperation, including rescheduling a missed appointment, and by twice placing him in an interrupted status.

3.  Mitigating circumstances, including effects of his service-connected headaches and family or financial problems exist such that continued placement in an interrupted status rather than discontinued status is appropriate.


CONCLUSION OF LAW

The discontinuance of VA Vocational Rehabilitation and Employment benefits under Chapter 31, Title 38, United States Code, was not proper.  38 U.S.C.A. §§ 3101, 3106, 3107 (West 2002); 38 C.F.R. §§ 21.1, 21.33, 21.80, 21.84, 21.197, 21.198, 21.362, 21.264 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination in the issue being decided herein, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he should be reinstated into a vocational rehabilitation plan as mitigating circumstance exist to excuse his noncompliance that resulted in the discontinuance of his plan.

The goal of a vocational rehabilitation program is to evaluate and improve the veteran's ability to achieve a vocational goal; provide services to qualify for suitable employment; enable the veteran to achieve maximum independence in daily living; and, enable the veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70(a).

The successful development and implementation of a program of rehabilitation services requires the full and effective participation of the veteran in the rehabilitation process.  38 C.F.R. § 21.362.  A veteran being provided services under Chapter 31 must, among other responsibilities, conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and reenrollment in a course.  38 C.F.R. § 21.362(b)(4)(i). 

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. § 21.364(a)(1)(2). 

When the case manager determines that the veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will (1) discuss the situation with the veteran; (2) arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and (3) interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be continued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b).

In 38 C.F.R. § 21.364, VA regulations note that the veteran will not be placed in discontinued status if mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in interrupted status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the veteran's service-and nonservice-connected condition(s), (ii) family or financial problems which have led the veteran to unsatisfactory conduct or cooperation, or (iii) other circumstances beyond the veteran's control.  See 38 C.F.R. § 21.364(b).

The Veteran filed a claim in February 2007 seeking vocational rehabilitation services to learn to play the bag pipes so that he could gain employment by playing such instrument at funerals, weddings, etc.  

An October 2007 letter shows that the Veteran was found entitled to vocational rehabilitation and employment services.  

A November 2008 counseling record shows that the Veteran was informed that the representative of the Fort Collins Bag Pipe Band did not wish to train him and that the Veteran must seek alternate vocation.  The Veteran agreed to continue his vocational exploration.

A facsimile dated in January 2009 shows that the Veteran was in school working toward a degree of graphic design and rich media.  However, the Veteran was not always able to stick to the plan in completing his degree in a timely manner and had a hard time getting into the office of the writer of the facsimile.

A January 2009 letter from the Veteran's rehabilitation counselor shows that action was stopped on his claim as he tried to contact the Veteran to complete his evaluation, but received no response.  

A February 2009 email from the Veteran shows that he withdrew from the university he was attending to obtain his degree.

The Veteran was scheduled for an appointment with his rehabilitation counselor to continue his evaluation for benefits in May 2009.  He did not report for his appointment.

Emails dated in June 2009 show that the Veteran was working with the Colorado Department of Human Services Division of Vocational Rehabilitation to gain self-employment doing embroidery work.  

The May 2009 appointment was rescheduled for August 2009; the Veteran did not report.  

In the August 2009 decision on appeal, the Veteran was informed that action on his claim was suspended because he did not complete the vocational exploration process.  

In the September 2009 statement of the case, the Veteran's VA rehabilitation counselor reported that the Veteran was non-compliant and did not maintain contact with his state vocational rehabilitation counselor.  He reported that he attempted contact with the Veteran several times and scheduled appointments to which the Veteran did not show.  He indicated that the Veteran was discontinued out of evaluation and planning for failure to pursue on September 19, 2009.

At his August 2011 hearing, the Veteran testified that he missed the May 2009 appointment because of a court date in his divorce and the August 2009 appointment because he had a migraine.  August 2011 Hearing Transcript (T.) at 5-6.  He testified that he had few migraines, down from at least once a week to once a month.  Id. at 6-7.  He testified that he would be able to cooperate.  Id. at 7.  The Veteran testified that he was interested in pursuing paralegal training at a facility that was close to where he lives.  Id. at 8, 13.  The Veteran also testified that he withdrew from university to obtain his web design degree due to missing classes as a result of not being able to get to classes due to distance and the effects of disabilities such as posttraumatic stress disorder (PTSD) and migraines.  Id. at 12-13.

Based on a review of the evidence, the Board concludes that mitigating factors have been presented to shift the Veteran's discontinued status to interrupted status.  The Veteran testified that he missed meetings with his rehabilitation counselor due to family problems of a divorce as well as the effects of his service- connected headaches.  He also testified having to withdraw from obtaining his web design degree due to reasons that include the effects of his disabilities.  The Veteran is competent and the Board also finds him credible in his explanations regarding his noncompliance.  Affording him the benefit-of-the-doubt, the Board finds that mitigating factors have been presented.  As such, the Veteran's status as "discontinued" should be changed to "interrupted" as per 38 C.F.R. § 21.364(b)(3).  


ORDER

The discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was improper; to this extent the appeal is granted.


REMAND

The Board is unable to reinstate VA's vocational rehabilitation services as such can be done only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of the Veteran will not be likely to recur; and the rehabilitation program the Veteran proposes to pursue (whether the same or revised) is suitable to the Veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.364(a).  

38 C.F.R. § 21.364(a) provides that VA may re-institute services and assistance in cases such as this only if the counseling psychologist determines that: (1) The unsatisfactory conduct or cooperation of such veteran will not be likely to recur; and (2) The rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes, and interests. 

In this case no recent action has been taken relevant to determining the Veteran's current rehabilitation status consistent with the laws and regulations governing the termination of discontinued status.  As such, an appropriate assessment by a Vocational Counselor must be conducted prior to any adjudication of this matter by the Board.

1.  The VR&E division at the RO should arrange for file review and evaluation of the Veteran by a Vocational Rehabilitation and Counseling Psychologist to determine the following: 

A) Is the unsatisfactory conduct and lack of cooperation previously demonstrated by the Veteran likely to recur? 

B) Is the rehabilitation program proposed by the Veteran (whether the same or revised) suitable to his abilities, aptitudes, and interests? 

2.  In scheduling the above, the Veteran should be informed of the necessity that he cooperate with the Counseling Psychologist.  He should be informed that if he fails to cooperate, vocational rehabilitation benefits will not be available to him, and that his case may even be returned to discontinued status. 

3.  After completion of the above and any other development deemed necessary, the VR&E division of the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


